Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 17, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  159841                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159841
                                                                    COA: 346627
                                                                    Saginaw CC: 15-041631-FC
  TIMOTHY RONALD HARE,
           Defendant-Appellant.

  _________________________________________/

         By order of November 26, 2019, the prosecuting attorney was directed to answer
  the application for leave to appeal the May 22, 2019 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because the defendant has failed to meet the burden
  of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 17, 2020
           a0610
                                                                               Clerk